Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on July 19, 2022.  Application No. 17/545,290, filed December 8, 2021, is a Continuation of U.S. Nonprovisional Application No. 16/770,398, filed June 5, 2020, (now abandoned) is a 371 of PCT/US2018/064546, filed on December 7, 2018, and claims the benefit of U.S. Provisional Applications Nos.: 62/731,539, filed September 14, 2018; and 62/596,725, filed December 8, 2017.  In a preliminary amendment filed July 19, 2022, Applicant cancelled claims 8, 10-12, 16, 17, 19, 20, 23, 24, 31, and 33-35, and added new claims 36-38.  Claims 1-7, 9, 13-15, 18, 21, 22, 25-30, 32, and 36-38 are examined below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 13-15, 18, 21, 22, 25 , 27-30, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez Botella et al., U.S. Patent No. 9,512,165, in view of Dyck et al., 46(2) J. Neurochem. 399-404 (1986) and Martinez Botella et al., U.S. Patent No. 10,870,677.  
The ‘165 patent discloses compounds as well as pharmaceutical compositions thereof for treating CNS-related disorders of the following general formula: 

    PNG
    media_image1.png
    268
    281
    media_image1.png
    Greyscale

(Martinez-Botella et al., ‘165 patent, Abstract.)  For specific examples of compounds reading on the compounds of the present invention see the ‘165 patent, Col. 52, ln. 50 thru Col. 73, ln. 18.  See specifically, Id., Col. 66, Compounds SA-24 and SA-28; Col. 67, Compounds SA-30 and SA-32; Col. 68, Compound SB-2; Col. 69, SB-5; Col. 70, Compounds SB-9 and SB-11, etc.  (See also the ‘165 patent, Col. 3, lns. 5-11, for uses of the compounds disclosed therein.  Furthermore, the ‘165 patent discloses the method of claim 36.  See the ‘165 patent, Cols. 87-88; see Id., specifically, Col. 89, lns. 30-51, SA-F.
The difference between the prior art and present invention is that the compounds of the present invention are drawn to carry at least one deuterium atom in their structure.  Although, the prior art discloses the same compounds and uses thereof as the present invention, the ‘165 patent does not discuss the use of isotopic substitution to improve upon the pharmacological effect of the compound.  
	However, it was known in the art at the time of the invention that the stable isotope deuterium can exhibit a primary isotope effect when it replaces hydrogen.  Dyck et al., p. 399, first column below the abstract.  Deuterium substitution is a useful strategy to enhance the pharmacological effects of a compound without significantly altering its basic chemical structure.  Id.  
In fact, the ‘677 patent, which discloses similar compounds useful for the same purpose as the present invention, teaches that the compounds it discloses may comprise of one or more isotopic substitution(s).  For example, a hydrogen may be in any isotopic form, including deuterium.  See the ‘677 patent, Col. 17, lns. 46-52.  Notably, the present invention does not provide any guidance on how the deuterated analogs of the present invention are unexpectedly superior over the prior art.  In this case, all the elements of the present invention were known in the art at the time of the invention.  
	It would have been obvious to the ordinary artisan to modify the known compounds useful for the same purpose as the present invention to replace at least a one hydrogen atom for a deuterated isotope with a reasonable expectation of success.  The ordinary artisan would have been motivated as recognized by Dyck to enhance the pharmacological effect of a compound, substituting a hydrogen for its deuterated isotope, without significantly altering its basic chemical structure.  In this case, the compounds are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  MPEP 2144.09.  The similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new cyano-pyrazole substituted steroids for treating CNS-related disorders.  Known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Conclusion
Claims 1-7, 9, 13-15, 18, 21, 22, 25 , 27-30, 32, and 36 are not allowed.
Claims 26, 37, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/Primary Examiner, Art Unit